LAW tsiaaAnY

No§ 30664

IN THE SUPREME COURT OF THE STATE OF HAWAI%[

M1cHAEL c. T:ERNEY, Potitionor,
vs. w

_f

HAwAI1 PARoL1NG AUTHoR1TY,iRoSponoont. ;;
§

§§

 

oRIG1NAL PRocEED1NG

ORDER
§(By: Duffy, J. for the~courtH

Upon consideration of the motion for reconsideration of

the August l8, 2010 order denying the petition for a writ of

mandamus,
1T is HEREBY oRDERED that the motion for

reconsideration is denied. _
Honolulu, HawaiTq September 10, 2Q10.
FoR THE coURT: v”"
@Lw;fm0M@@1Qw'

Associate Justice

DATED:

 

1 Considered by: Nakayama, Acting C.J., Acoba, Duffy, and Recktenwald,

and Circuit Judge McKenna, assigned by reason of vacancy.